Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (No. 333-207625, No. 333-150078, No. 333-100081 and No. 333-38028) on Form S-8 of United Community Financial Corp. of our report dated March 10, 2017 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting of United Community Financial Corp. appearing in this Annual Report on Form 10-K. . /s/ Crowe Horwath LLP Crowe Horwath LLP Cleveland, Ohio
